Exhibit 10.1
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
NOTE AND WARRANT PURCHASE AGREEMENT
 
 
This NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of the 21tst
day of June, 2012 by and between the undersigned purchaser (the “Purchaser”) and
AEMETIS ADVANCED FUELS KEYES, INC., a Delaware corporation (the “Company”) and
AEMETIS, INC., a Nevada corporation (“Aemetis”), both having their principal
offices at 20400 Stevens Creek Blvd., Suite 700, Cupertino, CA 95014.  The
Company is a wholly-owned subsidiary of Aemetis.
 
WHEREAS, the Company is offering up to $400,000 of its 15% Notes with Warrants
(the “Notes” or each is a “Note”) pursuant to the terms of the Notes, the
Warrant Agreement and this Note and Warrant Purchase Agreement;
 
WHEREAS, the parent of the Company is offering the Purchaser certain warrants
exercisable for common stock in Aemetis, Inc. (“Warrants”) equal to One (1)
warrant for every One Dollars ($3.00) of principal amount loaned to the Company
by the Purchaser under the Note.
 
NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Purchase and Sale.
 
(a)          Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Purchaser hereby subscribes for the dollar amount set forth
on the Purchaser Signature Page to this Agreement at the face amount of the Note
purchased.
 
(b)          Fee. The Company shall pay the Purchaser a fee of $50,000, in
consideration of its legal and administrative costs associated with purchasing
the Notes.
 
(c)          Acceptance.  By signing this Agreement and delivering a copy of
this Agreement to the Purchaser, the Company hereby accepts the subscription of
the Purchaser.
 
(d)          Subscription Irrevocable.  The subscription of the Purchaser is
irrevocable.
 
2.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser that:
 
(a)          Incorporation.  The Company is a corporation duly organized and
validly existing and in good standing under the laws of the Delaware.
 
(b)          Authorization.  All corporate action on the part of the Company,
its officers and directors necessary for the authorization, execution, delivery
and performance of all obligations of the Company under this Agreement and for
the authorization, issuance and delivery of the Note and Warrant being sold
hereunder has been or will be taken prior to acceptance of this Agreement, and
this Agreement, when executed and delivered to the Purchaser shall constitute a
binding and enforceable obligation of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)          Validity of Securities.  The Notes and Warrants to be purchased and
sold under to this Agreement, when issued, sold and delivered in accordance with
the terms of this Agreement for the consideration expressed herein, will be duly
and validly issued.
 
3.           Representations and Warranties by the Purchaser.  The Purchaser
represents and warrants, to the Company as follows:
 
(a)          The Purchaser is acquiring the Notes and Warrants for the
Purchaser’s own account for investment and not with a view to resale or
distribution of all or any part of the Notes or Warrants except in accordance
with and as provided for in this Agreement.
 
(b)          Immediately prior to the purchase:
 
(i)           the Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the risks and
merits of investment in the Notes; and
 
(ii)           the Purchaser is able to bear the economic risk of the
investment.
 
(c)          The Purchaser has been informed as to, and is familiar with, the
business activities of the Company.  The Purchaser acknowledges that he or she
or it has made the decision to invest in the Note and Warrant on the basis of
publicly available information about the Company in the Company’s filings with
the Securities and Exchange Commission (“SEC”), copies of which may be accessed
on the website of the SEC at www.SEC.gov (the “Public Information”).  The
Purchaser acknowledges having been given the opportunity to review all documents
material to an investment in the Note and Warrant that the Company can provide
without unreasonable effort or expense.
 
(d)          The Purchaser has had an opportunity to ask questions of, and
receive answers from, appropriate representatives of the Company, including its
officers, concerning the Company and its business, and the terms and conditions
of the Offering, and to obtain such additional information as the Purchaser
deems necessary to verify the accuracy and adequacy of the information the
Purchaser has obtained.  The Purchaser fully understands that this Offering has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) in reliance upon exemptions therefrom, and, accordingly, to
the extent that the Purchaser is not supplied with information which would have
been contained in a registration statement filed under the Securities Act and
the Purchaser must rely on the Purchaser’s own access to such information.
 
(e)          The Purchaser affirms that the Purchaser is an “accredited
investor” as that term is defined and construed pursuant to Rule 501 under the
Securities Act because the Purchaser is one or more of the following (check all
that apply):
 
 
3

--------------------------------------------------------------------------------

 
 
______
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000 (excluding the
value of the Purchaser’s principal residence);

 
______
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years (or a joint income with spouse in excess of $300,000
in each of those years) and who reasonably expects to reach the same income
level in the current year;

 
______
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of purchasing the Notes, and whose purchase is directed by a
sophisticated person (as described in applicable regulations promulgated under
the Act);

 
______
A bank or savings and loan association;

 
______
A broker or dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended;

 
______
An insurance company;

 
______
An investment company registered under the Investment Company Act of 1940 or a
business development company (as defined by said Act), or Small Business
Investment Company licensed by the Small Business Administration;

 
______
An employee benefit plan within the meaning of Title I of ERISA and (A) the
investment decision has been made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (B) the plan has total assets in excess of $5,000,000, or (C) the
Plan is a self directed plan and its investment decisions are made solely by
persons who are accredited investors;

 
______
A corporation, Massachusetts or similar business trust, partnership, or
organization described in 501(c)(3) of the Internal Revenue Code of 1986, as
amended,  and not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 
______
A director or executive officer of the Company;

 
___ü___
An entity all of the investors in which are “accredited investors.”

 
(f)           The Purchaser affirms that all information that the Purchaser has
provided to the Company either directly or indirectly, concerning the Purchaser,
the Purchaser’s financial position and the Purchaser’s knowledge of financial
and business matters is accurate and complete as of the date of this Agreement.
 
(g)          The Purchaser fully understands and agrees that the Purchaser must
bear the economic risk of the Purchaser’s investment in the Note and Warrant for
an indefinite period of time because, among other reasons, the Note and Warrant
have not been registered under the Securities Act, and, therefore, they cannot
be sold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act or, in the opinion of counsel acceptable to
the Company, an exemption from such registration is available.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)          The Purchaser understands that no federal or state agency has
passed upon the offering of the Notes or made any finding or determination as to
the fairness of the offering the Notes.
 
(i)           The Purchaser recognizes that this investment involves a high
degree of risk, and the Purchaser has carefully considered whether an investment
in the Note and Warrant is appropriate for the Purchaser.  The Purchaser
understands that the Note and Warrant are a suitable investment only for persons
who have substantial financial resources and will have no need for liquidity in
their investment.
 
(j)           If the subscription is being made by a person acting in a
representative or fiduciary capacity, such person has full power and authority
to execute and deliver this Agreement in such capacity and on behalf of the
subscribing individual, ward, partnership, trust, estate, corporation, or other
entity, has full right and power to perform pursuant to this Agreement.  The
undersigned, will, upon request of the Company, furnish the Company a true and
correct copy of (1) if the Purchaser is a trust, the trust agreement under which
it is organized, (2) if the Purchaser is a Partnership, the partnership
agreement under which it is organized, and (3) if the Purchaser is a
corporation, the Articles of Incorporation and By-laws and a copy (certified by
the secretary or other authorized officer) of appropriate corporate resolutions
authorizing the specific investment.  If the subscription is being made by a
person acting in a representative capacity, the representations and warranties
contained in this Agreement, including specifically and without limitation those
provided for in paragraph 3(e), shall be deemed to have been made on behalf of
the person or persons for whom the undersigned is so purchasing.
 
(k)          All representations and warranties set forth above or in any other
written statement or document delivered by the Purchaser in connection with the
subscription shall be true and correct in all respects on and as of the date of
this Agreement and as of the date of acceptance, and they shall survive
acceptance and the closing and delivery of the Notes.
 
4.           Indemnification.
 
(a)           Indemnification by Purchaser for misrepresentations.  The
Purchaser hereby agrees to indemnify and hold harmless the Company and the
directors, officers and professional advisors of the Company, from and against
any and all loss, damage, cost, liability or expense, including reasonable
attorney’s fees, due to or arising out of any misrepresentation or  breach of
any representation, warranty or covenant of the Purchaser at the time of this
Agreement, and from any representation or warranty of the Purchaser becoming
false or misleading prior to acceptance of the subscription by the Company
unless the Purchaser shall have given written notice to the Company of such
change prior to acceptance.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Broker Fees and Legal Fees.  The Company and the Purchaser
represent and agree that the transactions contemplated by this Agreement have
been carried on by the parties directly and without the intervention of any
other person in such manner as to give rise to any valid claim against either
party for a finder’s fee, brokerage commission or other similar payment.  Each
party shall pay its own legal fees and costs for document preparation and
review.
 
6.           Note and Warrant to be Legended.  A restrictive legend in
substantially the following form will be imprinted on the Note and Warrant, and
any shares issued to Purchaser upon exercise of a Warrant, and stop transfer
orders or other appropriate instructions to such effect will be maintained
against the transfer of the Notes or Stock on the transfer records of the
Company or its transfer agent:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR “BLUE SKY” LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT AND BLUE SKY LAWS OR AN
EXEMPTION THEREFROM IS AVAILABLE AS ESTABLISHED BY A WRITTEN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY.
 
The transfer the Note and Warrant will only be effected in accordance with the
foregoing legend.
 
7.           Miscellaneous.
 
(a)          Applicable Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of California.
 
(b)          State in which Offered.  The Notes are offered to and will be
purchased by the Purchaser in the State of California.
 
(c)          Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their successors, legal representatives and assigns.
 
(d)          Assignments.  The Purchaser agrees that except as provided herein
neither the Purchaser nor the Purchaser’s legal representatives will sell,
assign, encumber or transfer, in any manner whatsoever, this Agreement or its
rights under this Agreement without prior written approval from an authorized
officer of the Company.
 
(e)          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes any
prior understandings, oral or written.
 
(f)           Modification. Any terms of this Agreement may be waived or
modified only in writing, signed by the Company and holders of each of the Notes
issued by the Company in this offering, which waivers or modifications shall
equally modify all Note and Warrant Purchase Agreements entered into in
connection with the offering.
 
(g)          Notices.  Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or three
(3) days after deposit in the United States Post Office, by registered or
certified mail, addressed to a party at its address hereinafter shown below or
at such other address as such party may designate by ten (10) days advance
written notice to the other party.
 
(h)          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one counterpart has been signed by each party and
delivered to the other party, it being understood that each of the parties need
not sign the same counterpart.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Note and Warrant Purchase
Agreement as of the day and year first above written.
 

  AEMETIS ADVANCED FUELS KEYES, INC.          
Date
By:
/s/ Todd Waltz     Name: Todd Waltz     Title: Chief Financial Officer          


 
IN WITNESS WHEREOF, the undersigned has executed this Note and Warrant Purchase
Agreement for $400,000 of Notes and Warrants of the Company on the 21st day of
June, 2012.

   
Purchaser’s (and Joint Purchaser’s) Name(s) and Address(Please Print or Type)
     
/s/ Arif N. Bhalwani
 
Third Eye Capital Corporation
Arid N. Bhalwani
 
Brookfield Place, TD Canada Trust Tower
Managing Director
 
161 Bay Street, Suite 3930
   
Toronto, ON  MSJ 251
   
Telephone:  416-601-2270
     
Taxpayer ID/Social Security No. of Purchaser
 
Mailing address (if Different)
           
Signature of Joint Purchaser (if any)
             
Telephone:  ________________________
Taxpayer ID/Social Security No. of Joint Purchaser        
Purchaser Representative (if any)
           

Please indicate manner in which Notes are to be held:
     
Community Property*
   
Subchapter S Corporation**
   
Joint Tenancy*
   
Partnership**
   
Tenancy in Common*
   
Trust
   
Separate Property
   
Corporation**
   
Individual Ownership
   
Other (Please Indicate) ____



 
**           If other than calendar year, please state fiscal year end:
_________________________
 
 
 
7

--------------------------------------------------------------------------------